DETAILED ACTION
This is a final Office action addressing applicant’s response 23 June 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and examined.

Claim Objections
Claims 8 and 13 are objected to because of the following informalities: 

Claim 8: as written, claim 8 depends from claim 1; however it appears as though it should depend from claim 7.  

	Claim 13: line 2, the examiner suggests “axed” be “axes”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 10: “both sides of the suspension plate” is indefinite as “both sides” has not been defined, so the metes and bounds of what constitutes this limitation cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. Patent 4,007,563) in view of Thompson (U.S Patent 6,240,697) and Noce (U.S. Patent 8,267,628).

Claims 1 and 10: Nakagawa discloses an cast in place anchor assembly for securement to metal decking in a concrete structure, the assembly comprising:
an elongate threaded anchor (Figs. 1-3: 1) including a head (1a) at a first end and an externally threaded portion (1b); and 
a connection sleeve (5, 6), the connection sleeve being internally threaded (portion 6 is internally threaded) for threadably receiving the externally threaded portion, the connection sleeve further including an external locking portion (flanges between spaces 5a), the external locking portion including a flexible securement portion (as per the function of the system); 
wherein the flexible securement portion has a flexible locking member (flanges 5 are flexible) which has a first radius which is larger than the sleeve opening (11) and which flexes to a smaller radius during insertion of the connection sleeve into the sleeve opening and which flexes back to a size larger than the sleeve opening upon a complete insertion to lock the connection sleeve to the suspension plate (Col. 2, lines 59-64).
Should applicant disagree with the threaded sleeve (5) being threaded, Noce teaches a similar system with an equivalent sleeve that is threaded (Fig. 1).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have portion 5 threaded in order to permit tightening of the anchor to the support via the anchor as needed.   
Further, while Nakagawa teaches the anchor passing through an opening in a plate, it does not disclose the specifics of the suspension plate.  Thompson teaches a similar system as prior art that has a threaded stud (15) passing through a suspension plate (13) that is spanning two peaks of the metal decking (as shown in Fig. 2), the suspension plate including a sleeve opening (receiving 15).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the suspension plate in order to locate the anchor as desired and have it further embedded in the concrete for greater resistance to pullout.   
The result of the obvious modification of the prior art provides wherein the sleeve opening is sized to receive the external locking portion so that the external locking portion is lockably securable to the suspension plate (as would be the result) in the sleeve opening via the flexible securement portion (as disclosed), the connection sleeve engaging both sides of the suspension plate (as shown in Fig. 3 of Nakagawa). 
Regarding claim 10, the obvious modification of the prior art as explained above provides the in situ method of use of the claimed invention.

Claim 2: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the flexible securement portion includes an first axial (either end meets this limitation) end and a second axial end (proximate flanges) and the second axial end includes a taper (the flanges taper to the body of member 5).  

Claim 3: the obvious modification of the prior art provides the cast in place anchor assembly of claim 2, wherein the taper includes a portion having a radius that is smaller than a radius of the sleeve opening (portion of flanges 5 that connect to the body of member 5 would be smaller than the opening) an a portion that is larger than the sleeve opening (portion of 5 abutting plate 11 as shown in Nakagawa: Fig. 3).  

Claim 4: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the flexible securement portion includes an first axial end and a second axial end and a plurality of legs extend cantilevered from the first axial end toward the second axial end (as shown in Nakagawa, legs are between spaces 5a).  

Claim 5: the obvious modification of the prior art provides the cast in place anchor assembly of claim 4, wherein the legs include a taper (as shown, they taper in the direction of the body of member 5) and wherein the taper includes a portion having a radius that is smaller than a radius of the sleeve opening (portion abutting the main body of 5) and a portion that is larger than the sleeve opening (portion of 5 abutting plate 11 as shown in Nakagawa: Fig. 3).  

Claim 6: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the flexible securement portion includes a plurality of legs (Nakagawa, between spaces 5a) that flex radially inward to allow passage of a lower axial end of the connection sleeve through the sleeve opening and then flexes radially outward to trap the sleeve opening to secure the connection sleeve to the suspension plate (as taught in Nakagawa, Col. 2, lines 59-64).  

Claim 7: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the external locking portion includes a head portion (“A” from attached Fig. 3 from Nakagawa, below) at an first axial end and having a stop wall facing a first side of the suspension plate when the sleeve is connected to theApplicantZIEGLERAttorney Docket No. TN2019-11411 Serial No. 17/089,170FiledJune 23, 2022Page4 of 7suspension plate (portion of “A” in contact with 10), an outwardly facing side wall (as shown), and a snap wall (portion of 4 abutting member 10) facing a second side of the suspension plate when the sleeve is connected to the suspension plate (as shown).  

[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    224
    174
    media_image1.png
    Greyscale

Figure 3 from Nakagawa


Claim 8: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the stop wall, the side wall and the snap wall engage the suspension plate at the sleeve opening to secure the connection sleeve to the suspension plate (as disclosed in Nakagawa).  

Claim 9: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein when assembled, the elongate threaded anchor is perpendicular to the suspension plate (as shown generally).  
ApplicantZIEGLERAttorney Docket No. TN2019-11411Serial No. 17/089,170 FiledJune 23, 2022Page5 of 7 
Claim 11: the obvious modification of the prior art provides the method of assembly of claim 10, except further comprising the step of rotating the elongate threaded anchor to adjust its depth with respect to the suspension plate.  The examiner takes Official notice that it is well within the art to adjust a threaded member to have the desired amount received within the sleeve.  Adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Claim 12: the obvious modification of the prior art provides the method of assembly of claim 10, wherein the secured to the sleeve opening is a securement by snapping or by threading the connection sleeve into the sleeve opening (it is a snap in feature as disclosed with respect to Nakagawa: 5).  

Claim 13: the obvious modification of the prior art provides the method of assembly of claim 10, except further comprising the steps of storing multiple elongate threaded anchors in a container so that their longitudinal axes are generally parallel and storing multiple suspension plates such that their longitudinal axes are generally parallel.  The examiner takes Official notice that packing materials in such a manner is well known in the art.  One having ordinary skill in the art would have the particular configuration in order to minimize the storage footprint.
-7-ATTORNEY DOCKET NO. TN2019-11411-8-ATTORNEY DOCKET NO. TN2019-11411	-9-ATTORNEY DOCKET NO. TN2019-11411-10-ATTORNEY DOCKET NO. TN2019-11411                                                                                                                                                                                           
Response to Arguments
The following addresses applicant’s remarks/arguments dated 23 June 2022.

35 USC 112:
	Applicant’s amendments to the claims overcome the rejections under this heading and they are withdrawn.  Some amendments raise new rejections under this heading which are addressed above.

Claim rejections – 35 USC 103:
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.

Official Notice Taken in the Prior Office Action:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  As applicant did not traverse the taking of Official notice, the rejections in the prior Office action citing Official Notice are deemed admitted.
	

Claim Drafting Assistance:
	Applicant’s courtesies are appreciated.  The examiner notices differences in the present invention and the prior art cited and is willing to draft a single allowable claim upon final determination of allowable subject matter.  Applicant is invited to an interview after final to discuss the invention and its features, and upon final review and agreement with applicant, draft an allowable claim.  The examiner does wish to discuss what applicant considers to be the critical features of the invention so the examiner can focus the claim drafting to that desired feature, if allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649